Citation Nr: 0706407	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1941.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision denying 
reopening a claim for entitlement to service connection for 
residuals of a spine injury.  The Board reopened the claim in 
July 2005 and remanded the claim for entitlement to service 
connection for further development.


FINDING OF FACT

A spine injury was initially manifested during service and 
the residuals thereof have been identified after service.


CONCLUSION OF LAW

A spine injury was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he initially injured his spine in 
service and that residuals of this injury are currently 
disabling to him.  

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury or disease that 
was either incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection, 
there must be 1) a medical diagnosis of a current disability; 
2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In adjudicating a claim, the appellant will prevail if the 
Board determines either that 1) the weight of the evidence 
supports the claim or 2) the weight of the positive evidence 
in favor of the claim is in relative balance with the weight 
of the negative evidence against the claim.  Otherwise, the 
claim will be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's examination at the entrance to service was 
negative for any abnormalities, to include any abnormalities 
of the spine.  No history of spinal disability was mentioned 
at the time of this examination.  The service medical records 
also indicate that the veteran injured his back doing heavy 
lifting while in service and was treated extensively for the 
remainder of his service for this back injury.  These 
treatment records also indicated that the veteran related a 
history of back problems from playing football prior to 
service.  The veteran now contends that he initially injured 
his back in service and had no pre-existing back injury when 
he entered service (see testimony at a video hearing before 
the undersigned in June 2005).

Generally, veterans are considered to be sound upon entrance 
into active service.  However, the presumption of soundness 
at entry does not always apply.  VA's General Counsel has 
issued a Precedent Opinion in VAOGCPREC 3-2003 (July 15, 
2003) concluding that the presumption of soundness standard 
under 38 U.S.C.A. § 1111 dictates that where the veteran's 
entrance examination shows no pre-existing disability, the VA 
has the burden of proving by clear and unmistakable evidence 
that both (1) the veteran's disease or injury pre-existed 
service and (2) that such disease or injury was not 
aggravated by service in order to negate the presumption of 
soundness.

Here, the veteran's entrance examination showed no pre-
existing injuries but his service medical records following 
treatment for an in-service spinal injury also indicated a 
history of back problems prior to service.  The veteran has 
submitted private medical records that state that his back 
disability was incurred in service and not prior to service 
and therefore the back condition could not have been 
aggravated therein.  One private physician even expressed 
that "there are no signs on the x-rays that this patient 
ever had any pre-existing conditions with the spine disorder 
as a child.  Therefore I strongly disagree with the 
military's recommendations that he had a pre-existing spine 
condition."  Without clear and convincing evidence that the 
veteran's low back disorder pre-existed service, he is 
presumed to have been sound at the time of entry into 
service.  Here, instead of solely having evidence of a pre-
existing injury, there is both evidence that the injury pre-
existed service as well as evidence that it did not pre-exist 
service.  

The veteran has submitted two private medical opinions that 
disagree with the VA examiner's opinion that it would only be 
speculation to say that the veteran's current low back 
disability was related to service.  These private medical 
opinions both relate the veteran's current low back disorder, 
diagnosed as "lumbar degenerative disc disease" and 
"lumbar degenerative arthritis," to the injury he has 
related to have incurred in service and which is also 
thoroughly documented in his service medical records.  While 
the evidence may not conclusively show that the veteran 
initially injured his spine in service and that related 
residuals disable him today, there is at least a reasonable 
doubt that must be resolved in his favor.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for residuals of an injury 
to the spine is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


